TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00036-CR





Warford Dingle, Appellant



v.



The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY


NO. 465762, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING





PER CURIAM


		Following a plea of no contest, the county court at law found appellant guilty of driving
while intoxicated, second offense.  Tex. Penal Code Ann. §§ 49.04(a), 49.09(a) (West Supp. 1997).  The
court assessed punishment at incarceration for 200 days.

		Appellant represents himself on appeal.  There is no statement of facts.  In his brief,
appellant contends he was misled by his attorney.  He also complains of misconduct by the county court
at law and its employees.  None of these contentions is supported by the record before us.

		The State's motion to dismiss the appeal is overruled.  See Lemmons v. State, 818
S.W.2d 58 (Tex. Crim. App. 1991).  The judgment of conviction is affirmed.


Before Chief Justice Carroll, Justices Aboussie and B. A. Smith

Affirmed

Filed:   April 24, 1997

Do Not Publish